 BROWNSPECIALTY CO.Brown Specialty CompanyandLocal 221 of theOffice and Professional Employees InternationalUnion,AFL-CIO. Case 38-CA-449February 14, 1969DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn July 30, 1968, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat the complaint be dismissed with respect tothose allegations. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief. The General Counsel filed limitedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andtheentirerecord in this case, and adopts thefindings, conclusions, and recommendations of theTrialExaminer,withtheadditionsandmodifications set forth below.1.The Trial Examiner found that employee JoThomaswasnotanagentor supervisor ofRespondent and that her statements to employeesRebecca Vannoy and Michele Swanson cannot bindRespondent. We do not agree.The record shows that on or about February 21,1968,Company PresidentGolofsky spoke toemployee Michele Swanson about the Union. In thecourse of that conversation Golofsky mentioned that"all the girls had signed," and requested Swanson toask them to "back out of it." He requested her towrite a letter to Local 221 "asking for our cardsback."When Swanson refused to write such a letter,Golofsky asked her if she would sign such a letter.Swanson replied that she "would go along with themajority of the girls." Golofsky then said, he wouldask Jo Thomas, to write such a letter. In anotherconversation,GolofskytoldemployeeRossieSargeant that his attorneys had advised him that iftheCompany "drew up a letter" stating that theemployees did not want a union, and all theemployees signed it, that would end it all and "these519cards wouldn't be any good;" that he "was havingJo Thomas draw it up;" "that employees BeverlyCossart and Michele Swanson were going to sign it,and that he would like Rossie (Sargeant) to sign it."Later that day, Jo Thomas told Michele Swansonthat she had prepared a letter at Mr. Golofsky'srequest, that it could be rough for employees if theydid not go along with her, and that she wantedMichele to sign it. Shortly thereafterMicheleSwanson signed the letter. The record also showsthat on or about February 23, Thomas solicitedemployee Rebecca Vannoy's signature to the letter.In doing so, Thomas told Vannoy, that MitchellRudman, Respondents' secretary-treasurer told her,that President Golofsky talked to everyone "and goahead and have the rest. . .sign that".The foregoing clearly shows that Respondentsolicited two of its employees in an attempt to havethem draw up a letter asking for the cards back andrequested them to solicit employee signatures tosuchletter.AlthoughunsuccessfulinhavingSwanson perform this request, Respondent wassuccessfulingainingThomas's cooperation inperforming the task. On the basis of the above facts,we find that the Respondent constituted Jo Thomasitsagent for this purpose and is legally responsiblefor her statements to the employees relating to theunionmatter and for the consequences of suchstatements.'We therefore find Thomas' statementsto employees Swanson and Vannoy set forth in theTrialExaminer'sDecision to be coercive and inviolation of Section 8(a)(1) of the Act.2.We find merit in the General Counsel'sexception to the Trial Examiner's failure to find thatRespondent was responsible for statements made bySusan Nyman's father attempting to induce her towithdraw from Union. The record shows thatPresidentGolofsky, relying on his long-standingfriendshipwithNyman, asked him to induce hisdaughter's withdrawal from the Union. Nyman didso,and the next day Susan withdrew from theUnion. On that next day, Golofsky asked Susan tosign the withdrawal letter to be circulated by otheremployees and asked her if her father had spoken toher,explaining that he had asked her father tointercede on his behalf because he felt her fathercould talk to her better than he could. On thesefacts,itisapparent thatGolofsky designatedNyman as Respondent's agent for the purpose ofobtaining Susan's withdrawal from the Union 2 andadvised Susan that her father had been speaking toher on Respondent's behalf. Respondent is thusresponsible forNyman's remarks.We find thatGolofsky's utilization ofNyman as its agent toinduceSusan'swithdrawalfromtheUnioninterfered with her exercise of Section 7 rights andthatNyman's remarks to Susan constituted further'Goodman Lumber Company,166 NLRB No. 48'Cramco,Inc,162 NLRB No. 142174 NLRB No. 77 520DECISIONSOF NATIONALLABOR RELATIONS BOARDinterference and restraint with the exercise of suchrights in violation of Section 8(a)(1) of the Act.3.We find merit in the General Counsel'sexception to the Trial Examiner's finding thatGolofsky'sstatementtoemployeesFellandWitherbee that "If the Union came in he woulddock them if they were absent or came in late,whereas they were enjoying such privileges now"was not coercive. This statement was made to theemployeesduringadiscussionthatincludedunlawful interrogation by Golofsky concerning theirUnion allegiance. It occurred in Golofsky's privateoffice. It constituted a threat to take away benefitsnow enjoyed by the employees, hinged simply on theUnion's coming into the plant. Contrary to the TrialExaminer, the threatened change in treatment wasnot tied to the provisions of a prospective Unioncontract.We find that by these statementsRespondent violated Section 8(a)(1) of the Act.The Trial Examiner found that supervisor TedOlson's interrogation of Linda Jackson, on or aboutFebruary 19, as to whether she had signed a unioncard,tobecoercive.He also found Olson'sstatement to Jackson that he knew that employee JoThomas had started the union business and knewwhere the meeting had been held, to be coercive asitgave the impression of surveillance of Thomas andof a union meeting. He further found that Olson'sstatement that if the Union got in he would betougher to get along with to be coercive as itdenotes that the advent of the Union will bringaboutmore arduous working conditions; i,e., itcontains a threat of reprisals.We agree with thesefindings.We additionally find coercive (1) Olson'sstatements subsequent to Jackson's affirmative replythat she had signed a union card, that; "within thenext few days employees would probably be calledto President Golofsky's office to be asked why theyhad been signing cards, and that it would not be agood idea to answer it was because everyone elsehad signed;" (2) his statement that, "the employeeswere underhanded and backward [and] were forcingMr. Golofsky to take drastic measures," and, that,"if they had complaints they should go to Golfsky"insteadof taking thismanner,"and (3) hisstatement that, "Mr. Golfsky could eliminate all ofus" and still remain in business, to be coercive.4. In agreement with the Trial Examiner, we find,on consideration of all the circumstances of thiscase, that Respondent's refusal to recognize theUnion as the exclusive representative of its officeclericalemployees to be a violation of Section8(a)(5)of the Act.We do so not only for thereasons given by the Trial Examiner but also for theadditonal reason set forth below.The Union's efforts to organize Respondent'semployees began in February 1967, and came toRespondent's attention on February 13, when itreceived the Union's letter demanding recognition astheexclusivebargainingagentfortheaboveemployees. The record shows that on February 13,14 persons were employed in the appropriate unit.The Trial Examiner found that on February 13, theUnion had in its possession 10 authorization cardsfrom employees in the unit. He further found that 9of said 10 cards are valid and that none of the 10cardsistaintedbycoercion,fraud,ormisrepresentation; and, that said 9 cards constitute amajority in a unit of 14. We agree that on February13, the Union represented a majority of employeesin the unit.3Infinding thatRespondent did not have agood-faith doubt of the Union's majority status atthe time of receipt of the Union's demand onFebrary13,theTrialExaminerreliedonRespondent's failure to respond to the Union'srequest for recognition or to express a doubt as toitsmajoritystatus;and - uponRespondent'ssubsequent commission of various unfair laborpractices.We agree. There can be no reasonabledoubt that Respondent sponsored the circulation ofthe letter providing for the employees' withdrawal oftheirmembership applications because it believedthe Union did, in fact, have its claimed majority anditwished to dissipate that majority.Accordingly,we find that Respondent violatedSection 8(a)(5) of the Act by refusing to recognizeor bargain with the Union on and since February13, 1968.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that respondent, Brown Specialty Company,Galesburg, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'Though the General Counsel has excepted to the Trial Examiner'srefusal to count Thomas'card, and the Respondent has excepted to hiscounting of Cossart's card, we are not disposed to reverse of the TrialExaminer's finding.In any event,it is apparent that neither card is crucialfor the Union's majorityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner- This is anunfair labor practice case brought pursuant to Section10(b) of the National Labor Relations Act, herein calledtheAct. 29 U S.C. 160(b). It was initiated by a chargefiled against Respondent by Local 221 on February 26,1968, and an amended charge on March 22, 1968. Acomplaint based on said charges was issued on March 28,1968,by the General Counsel of the National LaborRelationsBoardthroughtheOfficer-In-ChargeofSubregion 38 (Peoria, Illinois), naming Brown SpecialtyCompany as the Respondent.Saidcomplaint,asamended at the hearing, insubstance alleges that Respondent has engaged in conductviolating Section 8(a)(1) and (5), and that such conduct BROWN SPECIALTY CO.521affects commerce within the meaning of Section 2(6) and(7), of the National Labor Relations Act, herein called theAct. Respondent has answered admitting some facts butdenying that it committed any unfair labor practices.Pursuant to due notice, this cause came on to be heard,and was tried before me, at Galesburg, Illinois, on May27 and 28, 1968. All parties were represented at andparticipated in the hearing, and had full opportunity toadduce evidence, examine and cross-examine witnesses,offer oral argument, and submit briefs. At the hearing thecomplaint was amended by deleting the name of MicheleSwanson as an employee illegally discharged. Respondentargued orally at the close of the case. Briefs have beenreceived from the General Counsel and the Respondent.The Index to the Transcript at page 2 is herebycorrectedby insertingbetween the words "RossieSargeant" and "Marian Witherbee" the words "SusanNyman . . . Direct 91 . . . Cross 95." It is also correctedat page 111 to spell Riner's first name as Larry and notLary.This case presents the issues of whether Respondent (1)Coercively interrogated its employees regarding theirunion activities; (2) Threatened employees with dischargeor reprisals if they engaged in union activities; (3)Unlawfully created the impression among employees thatitwas keeping their union activities under surveillance; (4)Urged employees to disavow Local 221; and (5) Refusedto recognize and bargain collectively with Local 221 as theexclusive representative of employees in an appropriateunit when Local 221 had a majority.Upon the entire record in this case, and from myobservation of the witnesses, I make the followingFINDINGS OF FACT1.AS TO JURISDICTIONBrown Specialty Company, herein called Respondent ortheCompany, an Illinois corporation, is engaged atGalesburg, , Illinois, in selling at wholesale groceries andsundry products. During the 12 months preceding theissuance of the complaint herein, it shipped goods andmaterials valued in excess of $50,000 to, and receivedgoods and materials valued in excess of $50,000 directlyfrom, points outside the State of Illinois. I find thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert jurisdictionover Respondent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal 221 of the Office andProfessional EmployeesInternationalUnion, AFL-CIO, herein called Local 221or the Union,isa labor organization within the meaningof Section2(5) of the Act.III.GENERAL COUNSEL'S EVIDENCE REGARDING THEUNFAIR LABOR PRACTICESA. The Alleged Refusal to Recognize and Bargainwith Local 221PresidentWalter L. Bruner of Local 221 held a meetingof the Company's employees on February 3, 1968, at thehome of one of them, Michele Swanson. Five employeesattended. In speaking to them he explained that, if theysigned an application card, they were authorizing theUnion to act as their exclusive collective-bargainingrepresentative and if a majority signed "in the clericalunit," the Union would write to the Company demandingrecognition.Proceeding with his talk he added that ifRespondent denied recognition the Union would petitionfor an election on the basis of the cards "as proof ofinterest."All five employees present signed cards andhanded them to Michele Swanson. He also gave fiveadditional blank cards to employee Michele Swanson, whoattended the meeting.By letter dated February 12, 1968,' Walter L. Bruner,presidentoftheUnion,wroteJohnGolofsky,Respondent's president. (General Counsel's Exhibit 2(a)).Among other things, Bruner asserted that the Union hadsigned up "more than a majority of the office clericalemployees" of the Company, requested recognition ofLocal 221 as the exclusive bargaining agent of a unitcomprisingofficeclericalemployees,butexcludingexecutive,professional,confidential employees, guards,supervisors, and all other employees; and requested a datefor a meeting to negotiate a contract. This letter wasreceived on February 13. At that time said unit consistedof 14 employees. Their names are enumerated in JointExhibit 1.At the time said letter was mailed 10 employees m theunit had signed authorization cards for Local 221. SeeGeneral Counsel's Exhibits 3(a) through 3(1). EmployeeMichele Swanson had obtained signatures, including herown, to these 10 cards and turned them over on February11 to President Bruner of the UnionAbout Thursday or Friday of the week of February 11employee Jo Thomas asked Michele Swanson whethershe, Jo, could get her card back. That evening MichelecalledUnion President Bruner. But he had already mailedall 10 cards, including Jo's, to the NLRB office in Peoria,Illmois.ThereafterMichele told Jo that Jo's card hadalreadybeen "sent out" and therefore could not beretrieved.B. Interference,Restraint,and CoercionAbout February 21, Company President Golofskyspoke to employee Michele Swanson. After telling herthat he did not like the Union and could not understandwhy the girls wanted one, he said that he was going tofight the Union. Then he asked Michele why the girlswanted a union. She replied that they wanted "morebetterbenefits"which she enumerated. Then Golfskystated that he could not understand why Michele andemployee Linda Jackson had signed cards since they hadreceived a goodraisein the short time they had workedthere.Continuing, Golofsky mentioned that "all the girls hadsigned," and requested Michele to ask them to "back outof it."He also requested her to write a letter to Local 221"asking for our cards back." When Michele refused towrite such letter, Golofsky asked her if she would signsuch a letter.Michele replied she "would go along withthe majority of the girls." Then he said he would ask oneof the other girls, Jo Thomas, to write such a letter.Finally, he asked Michele why the girls did not quit andgo elsewhere if they did not like it there.Later that day employee Jo Thomas told Michele thatJo had prepared a letter at Mr Golofsky's request, that itcould be rough for employees if they didnot go along'All datesmentioned hereafter refer to 1968 except when otherwisespecified' 522DECISIONSOF NATIONALLABOR RELATIONS BOARDwith her, and that she wanted Michele tosign it.Michelesaid she would and did so shortly thereafter. This letter,dated February 21, is signed by the 10 employeessigningunion authorization cards, is addressed to the NationalLabor RelationsBoard,and provides thatWe, the employees of TheBrownSpecialtyCompany,wish to withdraw our application formembership in the Office and Professional EmployeesUnion, and for an election. (GeneralCounsel'sExhibit 4.)However, the words "and for an election" were not typedon General Counsel's Exhibit 4 at the time Michele signedit.About February 19, Ted Olson, who was in charge ofthe IBM department, spoke to employee Linda Jackson.First he asked her if she had signed a union card. Whenshe replied that she had he asked her whether she knewanything of a meeting "held to sign the cards." Then hesaidthatwithin the next few days employees wouldprobably be called to President Golofsky's office to beasked why they had been signing cards, and that it wouldnot be a good idea to answer it was because everyone elsehad signed.Continuing,hesaidthattheemployeeswere"underhanded and backward [and] were forcing Mr.Golofsky to take drastic measures," and that if they hadcomplaints they should to to Golofsky "instead of takingthismanner."Finally he stated that "Mr. Golofsky couldeliminateall of us" and still remainin business.A few minutes after this Olson again spoke to Jackson.This time he told her that he knew that employee JoThomas had started the "unionbusiness" and "where themeetinghad been held." Then he "explained" that "if theUnion went through" Jackson stood to lose a lot becausethework would become much harder, there would bemore work, breaks would become shorter, and he himselfwould become tougher to get along with.Two or three days later Jackson overheard Olson tellemployee Riner that "if the Union went through" thingswould "definitely change for the worse," that three timesmore work would be imposed on employees, and thatRiner was jeopardizing his job bysigning aunion card.At the request of employee Jo Thomas, Jackson, onFebrary 22, signed the February 21 petition to revoke herunioncard. See General Counsel's Exhibit 4. However,when she signed General Counsel's Exhibit 4 the words"and for an election" were not on the petition.About February 19 Olson talked to employee RossieSargeant about the Union. When he asked her if she knewanything "about theunion activities," and she replied thatshe did, he then inquired why she felt that she wanted aunion.She answered that it would increase her wages.Thereupon Olson commented that if the Union got inthings would be different.Approximately 2 days later President Golofsky askedRossie Sargeant if she hadsigneda union card. As herreply was in the affirmative, he then asked her why shewanteda union.Her response was that her wages werenot enough for the type of work which she performed.Then he observed that he might have done somethingabout this but could not at the time "because of all thisunionmovement" and as it might interfere with theelection which the Union sought. Nevertheless, Golofskypromised nothing. However, he did express opposition tothe Union and added that he would do "anything to keepfrom getting it."Continuing, Golofsky told Sargeant that his attorneyshad advised him that if the Company "drew up a letter"stating that the employees did not want a union, and allemployeessigned it,that "would end it all" and "thesecardswouldn't be any good"; that he "was having[employee] Jo Thomas draw it up"; that employeesBeverly Cossart and Michele Swanson were going to signit;and that he would like Rossie to sign it.The next day, February 22, such a letter or petition wascirculated among the employees by employee Jo ThomasPresumably Jo Thomas prepared it. Rossiesigned itvoluntarilySee General Counsel's Exhibit 4. However,thewords "and for an election" were added to itsubsequent to her subscribing General Counsel's Exhibit 4.During the evening of about February 20 employeeSusan Nyman overheard President Golofsky telephoningher father. She was able to do this bylistening in on atelephone extension in an upstairs room. Golofsky saidthat since Susan was a young girl he thought that Mr.Nyman could talk to her about getting her union cardback because Golofsky did not want the Union. Golofskyadded that he knew who started the Union at hisestablishment, and that it was some of the older, ratherthan the younger,girlsMr. Nyman did talk to Susansoon thereafter.The next day employee Jo Thomas presented a petitionto Susan and requested her to sign it. Susan did so. SeeGeneral Counsel's Exhibit 4. Ten or fiteen minutes laterPresident Golofsky told Susan that he did not want theUnion and requested her to sign a letter, to be drawn upby "one of the girls ... asking for our union cards back."When Susan replied that she had already done so,Golofsky responded that he was unaware that "it hadgotten around that fast."Another employee with whom President Golofskytalked about the Union is Virginia Fell. About February21, in the presence of employee Marian Witherbee,Virginia asked him if he had received a letter from theUnion. He responded by asking if Virginia had signed acard and stated that he could see the cards of Virginia andMarian if he so desired. The two girls complained of theinadequacy of a nickelraise.Then he asked who hadstarted the union movement,insistingthat it had to be a"new girl" rather than "any of the older help" becausethe "older help" would have come to him. He also statedthat, in case ofan election,the girls would not winanyway because he would have his son-in-law and CharlesAllen vote "against us." Then he mentioned that if theUnion came in it would "control the office," and he alsowould dock them for being absent or late although he nowpaid them under suchcircumstances.Marian also signed the petition to withdraw her unioncard (General Counsel's Exhibit 4) at the request ofemployee Jo Thomas on February 21. She observed JoThomas carry the petition into President Golofsky's officeon February 22.Some time in the middle of February Ted Olson askedemployee Martha Dahl of the IBM department whetherDahl "would be for the Union." She replied that sheprobably would in order to obtain better wages. MrsDahl also signed General Counsel's Exhibit 4 aboutFebruary 21. She did so voluntarily.About mid-February Ted Olson asked employee LarryRiner whether Larry knew anything about a union in theoffice.Thereafter Olson on several other occasions talkedabout the Union with Riner.Approximately in late February President GolofskyaskedRmer if Riner knew anything about the Union. BROWN SPECIALTY CO.523When Riner replied affirmatively, Golofsky asked Rinerwhat he thought of it "in general." Riner answered thathe did not believe it ' would work "in that office."Golofsky then observed that he was not in favor of theUnion, and asked if Riner had received a union card.Upon River's replying that he did, Golofsky asked him ifhe had signed it. Riner answered that he did not expect tosign it.Employee Rebecca Vannoy, who had previously signeda union card (General Counsel's Exhibit 3(d)) on aboutFebruary 3, signed a petition to withdraw it (GeneralCounsel's Exhibit 4) upon being solicited by employee JoThomas. At this point Thomas told Vanr,oy that MitchellRudman, Respondent's secretary-treasurer, told Thomasthat President Golofsky talked to everyone "and go aheadand have the rest . . . sign that." But since I find thatThomas is not an agent or supervisor of Respondent herstatements to Vannoy cannot bind Respondent. Thereforeno violation of the Act is disclosed in this conversation.A few days after February 21 Secretary-TreasurerMitchell Rudman told Vannoy that he opposed unions ina smaller business whereas they might be needed in alarger corporation.Mentioning that General Counsel'sExhibit4was "too late" to "get the cards back,"Rudman said that "in the end I'm sure you'll see it ourway." I find Rudman is a supervisor under Section 2(11)of the Act. But I find that his statement is not coercive; atmost it expresses antiunion hostility.C. The Statusof Ted OlsonAccording to President Golofsky, Ted Olson "is anunderstudy in [the] IBM department, being trained for thefuture as a supervisor." At the time of the hearing he hadso served for about 2 years. Golofsky further testified thatOlson "arranges" the billing and tabulating work and"allots" it to the employees. It is`Olson's responsibility tosee that the work is done.When employee Linda Jackson was hired in January1968, she was interviewed in President Golofsky's officeby Golofsky, Ted Olson, and'Office Manager Bob Morris.She reported for work to Olson in the IBM department,who introduced her to some employees and then instructedher how to perform her duties. Thereafter he assigned herto various jobs and taught her how to perform those withwhich she was unfamiliar. However, other "people"sometimes also taught her how to run some machinesafterOlsonhad instructed her. In addition Olsoncorrected her when she performed work incorrectly; so didotheremployees.Once he discussed her "attitude"towards her job with her, criticizing her performance. Inthis conversation they also discussed her quitting date, asshe had given him notice that she was leaving.According to employee Rossie Sergeant of theCompany's IBM department, Olson tells her and otheremployees in the department what to do, and has firedemployee Sandy Berm. He also showed her what to do onthose jobs unfamiliar to her.When office employee Martha Dahl was hired by theCompany in about 1966 to work in the IBM department,OfficeManager Bob Morris introduced her to MarleneKessler as Martha's "boss" in that department. About 6months later Kessler quit and was replaced by Ted Olson.Thereafter Olson was "over" the IBM employees and ontwo or.three occasions called them together to tell themthat they were lagging in their work. In addition, sherequested Olson for time off several times and he grantedit.When Dahl quit she notified Olson of her intention todo so about 3 or 4 months in advance. Shortly afterMartha Dahl quit Olson called on Dahl's husband at thehusband's gas station and asked Mr. Dahl to requestMartha to return to work for a week as Respondent was"in a pinch." Martha did so.Employee Larry Riner was hired by Respondent inJune 1967. At that time President Golofsky introducedRiner to Ted Olson, mentioning that Olson "takes care ofour IBM department," and that Olson would "explain theoperation" to Riner.IV. RESPONDENT'S EVIDENCE REGARDING THE UNFAIRLABOR PRACTICESOne of those employees signing union cards is BeverlyCossart,who subscribed on February 3. See GeneralCounsel's Exhibit 3(g). She did so upon being solicited byemployeeMichele Swanson and the latter's husband.Beverly "knew" she should not have signed it. Beverlyfurther testified thatMichele told her and Beverly also"knew" that, by signing, "it would help to get a unionstarted and if I wanted I could get the card back andthere would be an election and [I could] change my mindat the election [and] vote no." Michele also said "wewould make a lot more money." Later, she decided to gether card back and on February 21 signed GeneralCounsel's Exhibit 4 for this purpose; she also wrote toUnion President Bruner on February 20 to recall her cardbut he never answered her letter.On cross-examination Beverly asserted that she signedthe card "to help them get [the Union] started." She alsoclaimed on cross that "it even said on the card therewould be an election," then she added, "or on something Iread."But she stated that whatever she read about anelection did not precede her signing the card on February3 or before February 20 when she attempted to revoke hercard.Inher affidavit given to the Board (GeneralCounsel's Exhibit 5, read into record at p. 170-A ofTranscript),BeverlygaveanaccountofMichele'sstatement soliciting Beverly to sign a card. Nowhere insaid affidavitisanelectionmentioned; when examined oncross about this, she replied, "I thought there was goingto be an election."EmployeeMary Bragg Thomas, also known as JoThomas, was solicted on February 9 to sign a union cardby employee Michele Swanson and the latter's husband.Jo did sign one on the same day. See General Counsel'sExhibit 3(j). Prior to signing, Jo told Michele that Jo didnot believeinunionsand wanted no part ofa union.Nevertheless,Michele assured her "all we need is yoursignature [to get a union in the office]. You will not beinvolved in any way." Jo replied, "If that's what you girlswant ... if it would help ... to have something [Michele]wanted . . . you can use my name.But Iwant no part ofit ... leave me out ... I would not be involved."The next working day, February 12, Jo asked Micheleto return the card. Although she tried to reach MicheletheeveningofFebruary9,Michelehadalreadysurrendered it to someone and all cards "had been sentin."Notwithstanding that Michele offered to obtain it forJo, she never did. Jo then wrote on February 20 to UnionPresidentBruner to return her card to her. SeeRespondent'sExhibit 1.Receiving no response fromBruner, Jo then solicited employees to sign a withdrawalpetition. See General Counsel's Exhibit 4. It was signedby all 10 employees who had previously executed unioncards in evidence as General Counsel Exhibit 3(a)through 3(j). 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralCounsel'sExhibit4was prepared by Jovoluntarily,and no other person suggested it or instructedher to prepare it. However,she did ask Respondent'spresident, John Golofsky, "if it was permissible." Hereplied that it was Jo's "privilege"and that Jo could do asshe liked.While she added the words "and for anelection" at the end of General Counsel's Exhibit 4 after itwas originally typed by Jo, these words appeared thereonbefore any one signed said document.Then she mailed itto the National Labor Relations Board "to get my cardback." In pertinent part the Board replied, by letter datedFebruary 26, that it lacked authority to act upon anemployee's request for the return or revocation of anauthorization card. See Respondent's Exhibit 2. At notime did Jo take General Counsel's Exhibit 4 to PresidentGolofsky's office, and she never told Michele Swansonthat he told Jo to write a letter or prepare one whichrevoked union cards signed by the employees.On February 19 an RC petition for an electionaccompanied by 10 union cards (General Counsel'sExhibits 3(a) through 3(j)), was filed by the Union withthe National Labor Relations Board Subregional office inPeoria, Illinois.OfficialNLRB notices of an impendingelectionwere then posted by Respondent on its bulletinboards. Jo Thomas obtained the address of the NLRBfrom these notices and used this address in mailingGeneral Counsel'sExhibit 4. Said petition was withdrawnonMarch 22, so that no election was ever conductedpursuant to said RC petition.Ted Olson was hired in February 1966, as a trainee inthe IBM department to become office manager eventually.The present office manager is Robert Morris. Ted startswork at 6 a.m. and quits at 3 p.m. He does not punch atimeclock,whereas other office clerical employees doOther office employees work from 8 a.m. to 5 p.m. Hehas never hired or fired anyone,although he fired SandraBerm pursuant to instructions from Bob Morris andPresidentGolofsky.He also operates IBM machinesduring working hours.Olson replaced Marlene Kessler in the IBM departmentwhen she left about a month after he was hired andthereafter he performed her duties. She ran machines, toldothers "what to do," pointed out and corrected mistakeswhich employees made, and instructed employees how tooperatemachines in the department.Olson has sinceperformedthesefunctionsinadditiontoothersenumerated herein.Olson also "supposes"he couldrecommend to President Golofsky that a person be hired.Olson is a salaried employee, receivesno pay forovertime,has no "regular scheduled number of hours aweek,"and is paid more than any employee in the IBMdepartment.He also makes more than any employee inthe office clerical unit who works regular hours, but threein the unit make more than he when they work overtime.Besides operating machines,Olson also performs otherfunctions.In the absenceofOfficeManagerMorris,Olson calls a repairman when a machine breaks down.Also he collects orders taken by the Company's salesmenand transmits them to the IBM department employees tobe processed there.He also checks accounts"for theminimums"and "writes up receivables"In addition, allmerchandise received in Respondent'swarehouse is postedby IBM department employees at Olson'sdirection afterit is recorded on appropriate cards by employee Riner.It is true that Olson called a meeting of employees atwhich he criticized their work.But he did so pursuant toinstructions from Office Manager Bob Morris, after Olsonhad reported to Morris that"we were having trouble."Linda Jackson reported to Olson when she was hiredsimply because he was the only one in the office at thetime, i.e., at6 a.m. But Olson was "told to introduce[Linda] to everybody . . . familiarize her with everythingin the department and assign her to someone [who] couldshow her the work to do." And he authorized Linda totake off for 2 weeks only after discussing the matter withPresident Golofsky and Office Manager Morris.On one occasion Olson granted time off to employeeMartha Dahl, but only after he was authorized to do soby Bob Morris, the office manager. Olson also discussedMartha's notice to quit with Morris and conveyed toMartha what Morris told him. And Olson also askedMartha's husband to ask her to return to work for acouple of weeks after she quit because "we're in a bind, 'but only after he cleared this with Bob Morris, who, inturn, cleared it with President Golofsky.Olson once inquired of Linda Jackson "if she heardanything about a union." When she replied that she had,he asked her to what extent and "why did you go behindJohn [Golofsky's] back?" But he denies that he told herthat President Golofsky couldeliminateallof them orcould take drastic measuresAlthough Olson did discuss unions with employee LarryRiner,Olsonmade no derogatory remarks concerningthem.Respondent's president is John Golofsky.He wasunawareofaunionmovement among the officeemployees until he received a registered letter about 3 or 4p.m on February 13. Since he was due to leave town soonon a business trip, he did nothing about the letter until thefollowingMonday, February 19, when he consulted hiscounsel,Burrell Barash.The letter stunned Golofsky andhe also doubted that the Union had a majority.Counsel Barash advised Golofsky that the latter couldtalk to the employees, saying anything he wished, but thathe could not threaten or coerce them. Later that dayGolofsky spoke to employee Mary (Marian?) WitherbeeandVirginiaFell.Afterasking them if they wereunderpaid or mistreated by the Company, he inquired ifthey signed a union card, but Marian did not answer andVirginiamade a remark which he has forgotten. Thatended the conversation. On that or the next day he alsoasked employees Josephine (Jo?) and Beverly Cossart thesame questions. Each one answered "it was a mistake."Additionallyheasked these questions of employeeMichele Swanson and "maybe" other employeesGolofsky denies that he told Michele Swanson that hewould ask Jo Thomas, an employee, to write a letter ofwithdrawal, and asserts that he never asked any employeeto prepare such a letter. He did call Susan Nyman'sfather to tell him that Susan, a young girl dust out of highschool, was active in the union movement, that Golofskywas in no position to advise her, and that Mr. Nyman, asSusan's father, "may wish to counsel her." Further,Golofsky denies he discussed the Union with SusanNyman, but admits that he did ask some employees "whostarted all of this?"In late February or early March, Mitchell Rudman,Respondent's secretary-treasurer, asked employee LeonardMcMillion if McMillion had signed a union card. Hereplied that he had' not.At no time after February 12 did the Union offer toproduce any proof of majority in the unit. And PresidentGolofsky never saw the withdrawal petition (GeneralCounsel's Exhibit 4) until it was shown to him when hewascross-examinedatthehearing.However,he"probably" saw it before the hearing. Nevertheless, he did1 BROWNSPECIALTY CO.525"hear about it" when employee Jo Thomas asked for hispermission to prepare it and he replied, "that's up toyou.,,V. CONCLUDINGFINDINGS AND DISCUSSIONA. As to the Supervisory Capacity of Ted OlsonSection 2(11) of the Act defines a supervisor for thepurposes of the Act. Whether a person in a specific caseexercisesorisvestedwithsupervisoryauthoritynecessarily depends on the facts peculiar to that case, sothat prior Board decisions generally offer no controllingprecedent. Each case must be decided on its own facts.It ismy opinion, and I find, that Olson is a supervisorwithin the meaning of Section 2(II) of the Act. Thisultimate finding or conclusion is based on the entirerecord and the following subsidiary findings, which I findas facts:1.Olson's duties require him to work closely with topmanagement officials. He is also allied with managementasa trainee.Thus he was present and interviewedapplicant for work Linda Jackson. Further, he has noregular hours, he is the only one in the IBM departmentwho is paid a salary, he receives nothing for overtime, andhis pay is higher than that of any office clerical who doesnotwork overtime.While these facts alone do notnecessarily elevateOlson to the stature of a supervisor,theyconstituterelevantindiciaofhisrankaboveemployees, some of whom have been employed muchlonger than he.InternationalMetal Specialties, Inc., 172NLRB No. 39.2.New hires in the IBM department report directly tohim. For example, Linda Jackson reported directly to himfor work, rather than to Office Manager Bob Morris.Olson also called a repairman during the absence ofOfficeManager Bob Morris I attach no significance tothis aspect of his functions, as I regard it as routine orperfunctory, and not calling for the use of independentjudgment.3.Olson introduces new employees to the otheremployees (as in the case of Linda Jackson), assignsemployees to their daily tasks, and teaches employees howtoperform their duties. In assigning employees Olsonexerciseshisown judgment, as President Golofsky'stestimony reveals. I do not credit Olson's testimony to theextent that it indicates his assignments of work are routineor clerical in nature.4.Olson rectifies employees who perform their workincorrectly,andcriticizesthosewhosework isunsatisfactory. In addition, he also occasionally calledmeetings of employees in the IBM department to informemployees as a group that their performances were belowpar.5.He also was the person to whom notices to quit weregiven, and discharged at least one employee, viz., SandyBerm. The fact that Olson cleared this discharge with hissupervisors, which I find, does not detract from the fact,which I find, that he effectively recommended this action.6.He granted time off whenever employees requestedit.And employees intending to quit or out ill notified himthereof, rather than to Office Manager Bob Morris.7. In at least one instance, i.e., in the case of MarthaDahl, he effectively recommended that an employee whohad quit be temporarily rehired because Respondent at thetime was short of help. It is true that any employee is atliberty to suggest that a friend be hired without therebybecoming a supervisor. But when the suggestion is coupledwithanappraisalof the work requirements of adepartment, the exercise of independent judgment becomesoperative. Such judgment involves more than routine orclerical functions, and I so find.8.Olson replacedMarlene Kessler as "boss" of theIBM department. That Marlene was "boss" is derivedfrom Martha Dahl's testimony, which I credit, that whenOfficeManager Morris introduced Martha to Marlene hereferred toMarlene as Martha's "boss" in the IBMdepartment. Thus, I find that Olson succeeded Kessler asthe"boss"of the IBM department.ElCananazoSupermarket, Inc.,171 NLRB No. 15.9.In exercising the foregoing authority I find thatOlson did so in the interest of his employer, that his dutiesrequired him to use independent judgment, and that suchwork was not of a routine or clerical nature. Hence it is ofno consequence that Olson also operated machinesoccasionally, as I find that the great bulk or majority ofhis time was devoted to acting in a supervisory capacity.Hence his functions are essentially dissimilar to those offloorladies whom the Board found not to be supervisors inG. C. Murphy Company,171 NLRB No. 45.Evidence by Respondent and the General CounselrelatingtoOlson'sduties is in the main not incontroversy.However, on those minor points on whichdifferencesmay exist, I credit the General Counsel'switnesses, including President Golofsky, and do not creditOlson's testimony to the extent that it collides with that ofthe witnesses for the General Counsel.B. As to theRefusalto Recognize and Bargain withthe Union ,When a labor organization requests an employer torecognize and bargain collectively with it as the exclusiverepresentative of his employees, he is under a statutoryonus to honor said request if, but only if, all three of thefollowing conditions have been fulfilled:(a)Saidrequestrelatestoemployees in anappropriate unit,(b) Said labor organization represents an uncoercedmajority of the employees in the appropriate unit; and(c)The employer does not entertain a good-faithdoubt of such majority.The burden of establishing that all three conditions havebeen met rests upon the General Counsel of the NationalLabor Relations Board.1.The appropriate unitPatently theUnion requested that the CompanyrecognizeandbargaincollectivelywithitwhenRespondent admittedly received on February 13 theUnion's letter of February 12. See General Counsel'sExhibit 2(a). I so find. I further find, since Respondentdoes not challenge the unit described in said letter andreiterated in the complaint (see Respondent's answeradmitting the appropriateness of said unit), that a unitappropriate for the purposes of collective bargaining underSections 9 and 8(a)(5) of the Act consists ofAllofficeclericalemployeeslocatedattheRespondent's Galesburg, Illinois, plant, but excludingexecutive, professional, confidential employees, guards,supervisors as defined in the Act, all other representedemployees, and all other employees. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Whether the Unionhad an uncoercedmajorityNo dispute exists that on February 13, 14 persons, asenumerated in Joint Exhibit 1 and General Counsel'sExhibit "Mar 7," were employed in the appropriate uniton February 13. This latter exhibit is not numbered. TheFebruary date, when the Union's request was received, isthe crucial date, and the rights of the parties aredetermined as of then.McEwen Manufacturing Company,172 NLRB No. 99. 1 find that on February 13 the Unionhad in its possession 10 authorization cards (GeneralCounsel's 3(a) through 3(j) from employees in said unit. Ifurther find that 9 of said 10 cards are valid and that noneof the 10 cards is tainted by - coercion, fraud, ormisrepresentation.Levi Strauss & Co.,172NLRB No.57;McEwen Manufacturing Company,172NLRB No.99.Finally, I find that said nine cards constitute amajority in a unit of 14.Certain cards attacked by Respondent as invaliddeserve brief comment. Beverly Cossart who signed a card(seeGeneral Counsel's Exhibit 3(g)) at the request ofMichele Swanson testified, and I credit her, that Micheletold her that, by signing, "it would help get a unionstarted," that "there would be an election," and that "wewould make a lot more money." None of these remarksinfectsCossart's card, and I so find, since there was noassertion that the card would be usedonlyfor an election,and since the reference to more money is not a guaranteeof a wage raise but, rather, a statement of union goalssought to be attained.Levi Strauss & Co.,172NLRBNo.57;Phil-Modes, Inc.,159NLRB 944, 950, 951;McEwen Manufacturing Company,172 NLRB No. 99;Koehler'sWholesaleRestaurantSupply,139NLRB 945,946;U-Tote M of Oklahoma, Inc.,172 NLRB No. 21. InConren, Inc.,156NLRB 592, the Board held that aguaranteeofawageincreaseamountstomisrepresentationwhich will invalidate a card. Cossartalso testified that she knew she should not have signed thecard and that she "thought there was going to be anelection." But this does not contaminate it because mentalreservations do not destroy the effectiveness of a card.McEwen Manufacturing Company, supra,at p.10;LeviStrauss & Co.,172 NLRB No. 57.Similarly, I find that the card of Mary Bragg Thomaswas valid when executed. She was not coerced intosigning, and no misrepresentations were made to her' toinduce her to sign.Phil-Modes, Inc.,159 NLRB 944, 955.When the card is unequivocal on its face, as this card is,and no improper statements were made to her about it,the employee signing the card may not repudiate it at alater date solely on the basis that subjectively she opposedunions.McEwen Manufacturing Company,172NLRBNo. 99. Even if she signed to get the girls off her back,such annoyance will not negative the overt act of havingsigned a card designatinga unionas bargaining agent,although she was told she did not have anything to lose bysigning the card.Joy Silk Mills v. N.L.R B.,185 F.2d732, 743 (C.A.D.C.), cert. denied, 341 U.S. 914.However, I find that Thomas on February 12 askedthat the card be returned to her. This repudiation of thecardofThomas became effective because it wascommunicated to President Bruner of the Union shortlyafterFebruary12.SinceThomas succeeded inwithdrawing her designation of the Union her card maynotbe counted in computing the Union's majority.Phil-Modes, Inc.,159NLRB 944, 950, and court casesthere cited.Nor does the withdrawal petition dated February 21(GeneralCounsel'sExhibit4)destroytheUnion'smajority.Even if, contrary to the fact hereafter found,saidpetitionwasnotsponsoredorinitiatedbyRespondent, so that it was inspired solely by employeesentiment, it cannot affect the Union's majority onFebruary 13. This is because the Union's representativestatusmust be determined on February 13(McEwenManufacturing Company,172 NLRB 99); and, since theUnion enjoyed a majority on that date, it had areasonable time thereafter to conclude a contract as thestatutory exclusive representative of the employees... an employer [must] bargain exclusively with theparticularunionwhich represented a majority of theemployees at the time of the wrongful refusal to bargaindespite that union's subsequent failure to retain itsmajority . . . a bargaining relationship once rightfullyestablished must be permitted to exist and function for areasonable period in which it can be given a fair chance tosucceed."Franks Bros. Company v. N.L.R.B.,321U.S.702, 705. I find that no reasonable time had elapsedbetweenFebruary13andFebruary21,sothatRespondent could not lawfully rely upon the Union's lossof majority on February 21 as a reason for refusing torecognize and bargain collectively with it. SeeRuffalo'sTrucking Service, Inc.,114NLRB 1549;N.L R.B. v.Shurtenda Steaks, Inc.,397 F.2d 939, (C.A 10).However, as hereinafter set forth, I find that saidwithdrawal petition does not affect the Union's majoritybecause it was sponsored by the employer.Phil-Modes,Inc.,159NLRB 944, 958. For this additional reason Ifind that the withdrawal petition did not undermine theUnion's majority on and after February 13.Finally, I find that President Bruner's remarks toemployees that cards would be used to support a petitionforan election if the Company refused to grantrecognitiondoesnotimpeach the cards of thosesubscriberswho heard him. For he did not therebymislead employees into believing that the sole purpose ofthe cards was to obtain an electionN.L.R.B. v. H & HPlastics,389F.2d 678,682 (C.A.6);N L.R.B. v.Southbridge SheetMetalWorks, Inc,380 F.2d 851,855-856 (C.A. 1). SeeNL.R.B. v. Atco-SurgicalSupports, Inc,394 F.2d 659 (C A6);American CableSystems, Inc.,161NLRB 332, 334.3.Respondent's doubt of the Union's majorityEven when a labor organization in fact has obtainedsignedcards from a majority of employees in anappropriateunitan employer need not recognize orbargain with it if he doubts or questions that majority ingood faith.Aaron Brothers Company of California,158NLRB 1077, 1078. Respondent contends that itentertainedagood-faithdoubt of majority when itreceived the Union's request for recognition on February13.On this issue the burden of proof is upon the GeneralCounsel of the National Labor Relations Board toestablish that the employer in bad faith declined torecognize and bargain with the Union.Aaron BrothersCompany of California,158NLRB 1077, 1079;John P.Serpa, Inc.,155 NLRB 99, 100;N L.R B. v. Ben Duthler,Inc.,395 F.2d 28, 68 LRRM 2324, 2326 (C.A. 6).It is my opinion, and I find, that Respondent did nothave a good-faith doubt of majority. This finding is basedon the entire record and the following additional findingsof fact. BROWNSPECIALTY CO.527(a)Respondent at no time informed the Union thatRespondent questioned the Union'smajority.IndeedRespondent at no time since February 13 has respondedtotheUnion'srequestforrecognition.Failure toannounce a doubt of majority is significant.GrahamFord,Inc.,172 NLRB No. 50 (TXD).(b)Respondent did nothing about the cards Thus it"chose not to learn the facts, [and] it took the chance ofwhat they might be."James H. Matthews & Co. v.N.L.R.B.,354 F.2d 432(C.A. 8). SeeIrving Air Chute v.N.L.R.B.,350 F.2d 176, 182 (C.A 2).It is thereforeimmaterial that the Union did not proffer the cards.Respondent's argument that Respondent could ignore theUnion's request for recognition until such cards wereproffered is not well taken in my opinion.N.L.R.B. v.The Sinclair Company,397 F.2d 157, 68 LRRM 2720,2723. (C.A. 1).(c)RespondentcommittedunfairlaborpracticescontemporaneouslywiththeUnion'srequestforrecognition.This indicates a desire to dissipate theUnion's majority.Joy Silk Mills v.N.L.R.B.,185 F.2d732, 741 (C.A.D C.),cert. denied341 U.S.914;AmericanCable Systems, Inc,161NLRB332, 335.In my opinionN.L.R.B. v. Logan Packing Co.,386 F.2d562, (C.A. 4),andN.L.R.B. v. Ben Duthler,Inc.,395 F.2d 28(C.A. 6)are distinguishable.(d)Respondent claims good faith as a defense.However,good faith is not established by merely assertingit.N.L.R.B v. Superior Sales, Inc.,366 F.2d229, 237(C.A.8);Johnnie's,PoultryCo.,146NLRB 770, 773.Hence, such assertion does not rebut the GeneralCounsel'sprima faciecase.N.L.R.B. v. The SinclairCompany, supra,at 2723.(e)PresidentGolofsky testified he did not knowwhether any employees had signed cards. This negativesan affirmative basis for a good-faith doubt of majority.N.L.R B.v.SuperiorSales, Inc.,366F.2d229,237,(C. A. 8).(f)PresidentGolofskyinterrogatedatleastfiveemployees,allof whom told him they had signed unioncards.Hence the only information Respondent possessedindicatedthatemployees had signed cardsAbsentknowledge that any employees had not so signed, therecorddoes not support a reasonable foundation forquestioning the Union's claim of majority.(g)Finally,atno time did Respondent request anelection to ascertain whether the employees wanted aunion.Whilethis is not conclusive it tends, along withother facts found above on this branch of the case, todemonstratethatRespondent lackedabasisforchallenging the Union's claim of majority.Accordingly,Iconclude and find that the GeneralCounsel has made outa prima faciecase,and thatRespondent has not overcome it by the defenses it hasinterposed.N.L.R.B.v.GisselPacking Company,398F.2d 336 (C.A. 4), does not compel a contrary-result.C. As to Interference,Restraint,and CoercionAbout February 21, President Golofsky spoke toemployee Michele Swanson. I credit Swanson's account ofthis conversation and do not accept Golofsky's version tothe extent it is inconsistent with Swanson's. I do sobecauseGolofskyadmits systematically interrogatingemployees after receiving the Union's February 13 requestfor recognition and that one of the questions he askedeach girl, including Swanson, is whether she signed aunion card. Since Swanson also testified that he asked herthis question,which constitutes an unfair labor practice, Ifind that it is likely that he also mentioned the othersubjects recited by Swanson.That conversation is set outabove in section III B, above, and need not be reiteratedhere.Accordingly,Ifindthat the questions asked byGolofsky amount to coercive interrogation.While Irecognize that an employer who is confronted with aunion'sdemand for recognition may inquire among hisemployees to ascertain whether it has acquired a majority,nevertheless he must assure them that no reprisals will betaken because of their answers.Struksnes ConstructionCo., Inc.,165NLRB No. 102;AutomotiveWarehouseDistributors,Inc.,171NLRB No. 101. But Golofskyadmittedly failed to give such assurances.Hence, hisinquiries are coercive within the contemplation of Section8(a)(1) of theAct.Heck's,Inc,171NLRB No. 112;Johnnie'sPoultryCo.,146NLRB770,773,775,enforcement denied344 F.2d 617 (C.A. 8);Blue Express,Inc.,109 NLRB591, 593-594.In this conversation Golofsky alludedto the fact thatall the girls had signed cards. I find that this creates animpression of surveillance of union activities, and istherefore coercive.In addition,he asked Michele to write a letter to recallcards by,employees.This is coercive,as it interferes withan employee'sright freely to join or withdraw from aunion.Finally,Golofsky toldSwanson that he would askemployee Jo Thomas to prepare such a letter. Since Jodid do so later(seeGeneral Counsel'sExhibit 4) andcirculated it, I find that said letter written byJo Thomasissponsored and circulatedatGolofsky's request,and thatsuch request is an unfair labor practice.Phil-Modes, Inc.,159 NLRB944, 958.Laterthat day Joe Thomas made some remarks toMichele Swanson. Since Thomas is not a supervisor oragent of the Company, her statements may not beattributed to it.Hence, I find no unfair labor practices inJo's utterances to Michele.President Golofsky about February 21 asked employeeRossie Sargeant if she had signed a union card.IFind thisinterrogation is coercive since he gave no assurances thatreprisals would not be taken.In this conversation he alsomentioned that he was having Jo Thomas draw up a letterfor employees to sign that they did not want a union, thatemployees Cossart and Swanson would sign it, and that hewanted Rossie to signit.Golofsky'sdenial thereof is notcredited.This statement is coercive,and I so find. ThereminderofGolofsky'sconversationwithSargeantindicates antiunion animus on his part, but Ifindnothingtherein which is coercive because it contains no threats ofreprisals.AboutFebruary20 Golofskytalked to Susan Nyman'sfather requesting him to attempt to induce Susan towithdraw from the Union.The fatherdid so; but therecord is barren of evidence that the father told Susanthat he was prompted to speak to her. Hence,I find thatthe father's talk to Susan is not coerciveAnd I futherfindthat Golofsky's request to the father is not coerciveas the latter at the time was not employed by Respondent.However, Susan overheardGolofsky'srequest to herfather by eavesdropping on an extension telephone at theNyman home. I find no violation of the Act in Susan'soverhearing this conversation as her conduct in listeningdid not alter the private nature of the talk.President Golofsky about February 21 asked VirginiaFell and Marian Witherbeeif theyhad signed union cards 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDand who had started the union movement. These inquiriesare prohibited by Section 8(a)(1) of the Act as coerciveinterrogation, and I so find. He also stated he could seetheir cards if he so desired. In my opinion this is notcoercive, and I so find. Next he observed that the girlswould not win an election if one were held. This is notcoercive because I find i(does not reasonably imply thatthe girls should vote against the Union or that it would befutile to have a union in the plant. Then he mentionedthat if the Union came in it vould control the office. Ifind this is not coercive.Finally,Golofsky told Fell and Witherbee that if theUnioncamein he would dock them if they were absent orcame in late, whereas they were enjoying such privilegesnow. ButI find this is not coercive, as I find that he wascorrectly stating the law. It is my opinion that anemployer has a right to say that he will adhere to theterms of aunioncontract. This is because an employermay not unilaterallyaltertheprovisionsofacollective-bargaining contract he has executed with arecognizedunion,and thus he may not unilaterally grantworking privileges unless they are contained in thecontract.About February 21 President Golofsky asked SusanNymanto signa withdrawal petition to be prepared byone of the employees. His contrary testimony is notcredited. I find this is soliciting an employee to withdrawfrom the Union, and that it violates Section 8(a)(1) of theAct. The remainder of his talk to Susan is innocuous anddoes not transgress said Section 8(a)(1).In late February President Golofsky asked employeeRiner if he knew anything about the Union and what hethought of it. I find these questions are not coercive. Cf.Mel Croan Motors, Inc. v. N.L.R.B.,395 F.2d 154-(C.A.5).However, he also asked Riner if the latter had signed aunioncard.This question is coercive as it was notaccompanied by assurances that no reprisals would betaken.Struksnes Construction Co., Inc.,165NLRB No.102;Heck's, Inc.,171 NLRB No. 112.SupervisorTedOlsonaboutFebruary 19 askedemployee Linda Jackson if she had signed a union card Ifind this is coercive. Although the remainder of Olson'stalkmay be labelled as antiunion, I find that it isprotected as free speech under Section 8(c) of the Act.Hence, I find it does not transgress Section 8(a)(1) of theAct.A few minutes later Olson told Jackson that he knewthat employee Jo Thomas had started the union businessand knew where the meeting had been held. His denial isnot credited. I find this is coercive as it gives theimpressionof surveillance of Thomas and of a unionmeeting. The remainder of this talk, except as narrated inthe next sentence, may be characterized as antiunion, butitdoes not transgress Section 8(a)(1) of the Act. However,Olson also said that if the Union got in he would betougher to get along with This is coercive as it denotesthat the advent of the Union will bring about morearduous working conditions, i.e., it contains a threat ofreprisals.About February 22 or 23 employee Linda Jacksonoverheard Olson tell employee Riner that if the Union"went through" working conditions would be worse, morework would be imposed on employees, and that Riner wasjeopardizing his job by signing a union card. I find thesestatements are coercive within the meaning of Section8(a)(1) of the Act.About February 19 Olson asked employee RossieSargeant if she knew about the Union's activities and whyshe wanted a union. I do not credit his denial thereof.These questions constitute coercive interrogation. He alsomentioned that if the Union got in "things would bedifferent." I find this last statement is too indefinite andambiguous to be construed as a threat of reprisals andthus coercive, and therefore find it does not violateSection 8(a)(1) of the Act.In the middle of February Olson asked employeeMartha Dahl if she would be for the Union. I do notcredit his denial. I find that this is coercive interrogation.About mid-February Olson also asked employee LarryRiner whether Riner knew anything about a union in theoffice.Olson's contrary testimony is not credited. Thisquestion is not coercive under Section 8(a)(1) of the ActOn February 22 employee Marian Witherbee observedJo Thomas while carrying General Counsel's Exhibit 4enter President Golofsky's office. But I find that this isnot an unfair labor practice not only because it was partof Jo's duties to confer with Golofsky, but also becausethe record is silent as to whether they discussed saiddocument.A few days after February 20 Supervisor MitchellRudman asked employee Leonard McMillion if the latterhad signed a union card. Since this has not beencontradicted, I creditMcMillion. I find this constitutescoercive interrogation proscribed by Section 8(a)(1) of theAct.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE-Those activities of Respondent set forth in section V,above,found to amount to unfair labor practices,occurring in connection with its operations described insection 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VIL THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices prohibited by Section 8(a)(1) and (5)of the Act, it will be recommended that it cease and desisttherefrom and that it take specific affirmative action, setforth below, designed to effectuate the policies of the Act.It appears that a bargaining order is necessary to remedythe unfair labor practices found herein.Graham Ford,Inc.,172NLRB No. 50, fn. 4. However, as I find thatRespondent has not demonstrated a proclivity to violatetheAct (seeMel Croan Motors, Inc. v. N.L.R.B.,395F.2d 154 (C.A. 5), a broad order, i.e., one prohibiting anyunfair labor practices, is unwarranted. Hence an order willbe recommended limited to enjoining Respondent fromrepeating only the unfair labor practices found herein andlike or similar acts.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Unionisa labor organization within themeaning of Section2(5) of the Act.2.Respondent is an employer as defined in Section2(2), and is engaged in commerce within the meaning ofSection 2(6) and(7), of the Act.3.By engaging in the following conduct Respondent hascommitted unfair labor practices within the meaning of BROWN SPECIALTY CO.Section8(a)(1)of the Act: coercively interrogatingemployees concerning their union membership, activities,or desires; soliciting employees to withdraw their unionauthorizationcards;threateningtomakeworkingconditionsmoreonerousiftheUniongotintoRespondent's plant; and warning employees they werejeopardizing their jobs by signing union authorizationcards.4.A unit appropriate for the purposes of collectivebargaining within the meaning of Sections 8(a)(5) and 9 oftheActconsistsofallofficeclericalslocatedatRespondent'sGalesburg, Illinois, plant, but excludingexecutive,professional, confidential employees, guards,supervisors as defined in the Act, all other representedemployees, and all other employees.5.On or about February 13, 1968, and at all materialtimes thereafter, the Union has represented a majority,and hasbeenthe exclusivebargainingrepresentative, of allthe employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSections 8(a)(5) and 9 of the Act; and Respondent was onthatdate,and has been since, legally obligated torecognize and bargain with the Union as such.6.By refusing to recognize or bargain with the Unionfor the employees in said appropriate unit on and sinceFebruary 13, 1968, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) ofthe Act.7.Respondent has not committed any other unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,itisrecommended that the National Labor RelationsBoard enter an Order that Respondent, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees as to theirunion membership, activities, or desires.(b)Soliciting its employees to withdraw their unionauthorization cards.(c)Threatening tomake working conditions moreonerous if the Union got into Respondent's plant.(d)Warning employees they were jeopardizing theirjobs by signing union authorization cards.(e) In any like or similar manner interfering with,restraining, or coercing its employees in the exercise ofrights safeguarded to them by Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionas the exclusive representative of all the employees in theaforesaidappropriate unit and, if an understanding isreached, embody such understanding in a written, signedagreement.(b) Post at its Galesburg,Illinois, plant,copies of thenotice attached hereto as "Appendix."2 Copies of saidnotice, on forms provided by the Officer-In-Charge forSubregion 38, after being signed by a representative ofRespondent thereunto duly authorized, shall be posted byit immediately upon receipt thereof and be maintained byitfor 60 consecutive days thereafter in conspicuous places,529includingallplaceswhere notices to employees arecustomarily displayed. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Officer-In-Charge for Subregion 38, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.'If thisRecommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the RecommendedOrder of a Trial Examiner"in the notice In the further event that theBoard'sOrder is enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words"a Decision andOrder."'If thisRecommended Order is adopted by the Board, this provisionshall be modified to read "Notify said Subregional Officer-In-Charge, inwriting within 10 days from the date of this Order,of the steps whichRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policiesof theNational LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT coercively interrogate our employeesas to their union membership,activities,or desires.WE WILL NOTsolicitour employees to withdrawtheir union authorization cards.WE WILL NOTthreaten to make working conditionsmore difficult if a union represents our officeemployees.WE WILL NOTwarn employees they are jeopardizingtheir jobs by signing union authorization cards.WE WILL NOTin any like or similar manner interferewith,restrain,or coerce our employees in the exerciseof rights safeguarded to them by Section7 of the Act,except to the extent that such rights may be affected byanagreementrequiringmembership in a labororganizationasaconditionofemploymentasauthorized in Section8(a)(3) of the Act.WE WILL, upon request, bargaincollectivelywithLocal 221 of the Office andProfessional EmployeesInternational,Union,AFL-CIO,astheexclusiverepresentative of all employees in the bargaining unitdescribedbelow with respectto rates of pay, wages,hoursofemployment,andotherconditionsofemployment, and, if an understanding is reached,embody such understanding in a written,signedagreement.The bargaining unit is:All office clericalemployees located at the Company'sGalesburg, Illinois,plant,but excluding executive,professional, confidential employees,guards, supervisorsas definedin the Act,all other represented employees,and all other employees. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllour employees are free to become, remain, orrefrain from becoming or remaining,members of saidLocal 221, or any other labor organization.DatedByBROWNSPECIALTYCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, 4th Floor,Citizens Building 225 Main Street,Peoria, Illinois 61602,Telephone 673-9282.